COURT OF COl\/[MON PLEAS OF

ORPHANS’ COURT DIVISION

To

 

IMPORTANT NOTICE
CITATION WITH NOTICE
A Petition has been filed With this Court to have you declared an
Incapacitated Person. If` the Court finds you to be an lncapacitated Person, your
rights Will be affected, including your right to manage money and property and to
make decisions A copy of the Petition Which has been filed by
is attached

 

You are hereby ordered to appear at a hearing to be held in Courtroom No.
, , Pennsylvania on
, 2 at _.m. to tell the Court why it
should not find you to be an Incapacitated Person and appoint a Guardian to act
on your behalf.

 

 

To be an Incapacitated Person means that you are not able to receive and
effectively evaluate information and communicate decisions and that you are
unable to manage your money and/or other property, or to make necessary
decisions about Where you Will live, What medical care you Will get, or how your
money Will be spent.

At the hearing, you have the right to appear, to be represented by an
attorney, and to request a jury trial. If you do not have an attorney, you have the
right to request the Court to appoint an attorney to represent you and to have the
attorney’s fees paid for you if you cannot afford to pay them yourself. You also
have the right to request that the Court order that an independent evaluation be
conducted as to your alleged incapacity.

If the Court decides that you are an Incapacitated Person, the Court may
appoint a Guardian for you, based on the nature of any condition or disability and
your capacity to make and communicate decisions. The Guardian Will be of your
person and/or your money and other property and Will have either limited or full
powers to act for you.

Fomi' G~Ol Effective June 1,2019 Page l of 2

To:

 

If the Court finds you are totally incapacitated, your legal rights Will be
affected and you Will not be able to make a contract or gift of your money or
other property. If the Court finds that you are partially incapacitated, your legal
rights vvill also be limited as directed by the Court.

If you do not appear at the hearing (either in person or by an attorney
representing you), the Court will still hold the hearing in your absence and may
appoint the Guardian requested

By:

 

Orphans’ Court Clerk

Form G~Ol Ef`fective June l, 2019 Page 2 of`2

COURT OF COMMON PLEAS
COUNTY, PENNSYLVANIA
ORPHANS' COURT DIVISION

REPORT OF GUARDIAN OF THE ESTATE

listate of: , an lncapacitated Person
Name oflncapacitated Person

 

Case File No:

 

DATE COURT APPOINTED YOU AS GUARDIAN:

 

 

PART I. INTRODUCTION
l. Name(s) of Guardian(s):

 

2. Is this a limited Guardianship?

|:| Yes
|:| No

3. Report Period
|:This is the Report for the period from to
(the "Report Feriod"); or

|: This is the Final Report for the period from to

 

 

EThe death of the lncapacitated Person.
Date of Deatli:

 

Name of Executor/Administrator:

(the "Report Period") and is filed for the following reason:

 

E The Guardianship was terminated by a court order dated:

 

Transi"er of Guardianship to:

 

Date of court order approving transfer:

 

Forrn G-OZ Effective July l, 2018

p.lof9

PART II. INCOME

l. List all sources of income received during the Report Period:

 

' Amount During
Did the lncapacitated Person receive any of the following? Report Period

 

 

Alimony or Support

 

 

   
 

 

Dividends

 

 

 

 

 

 

Pension/Reriremem Beneiirs (for example 401(k), 403(b), ecc.) :| Yes m NO

M,.W».~ .-m.

 

 

 

 

 

 

Trust Income l::| Yes |:l No

 

Wages |:| Yes |:| No

 

 

()ther \:|Yes l:___| No

 

 

 

Form G-02 Effective July l, 2018 p. 2 of9

PART III. ANNUAL EXPENSES
l. List all payments made for the care and maintenance of the Incapacitated Person during the Report Period.

 

Expense

To Whom Was lt Paid?

Total for
Report Period

 

Auto Insurance

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Forrn G~OZ Effective July l, 2018

p.30f9

2.

Does the lncapacitated Person have a credit card(S)? |:| Yes |::| No
lfyes, has it been used during this report period? |:| Yes l:| No

What is the current balance on the credit card(s)‘?

PART IV. COMPARING INCOME AND EXPENSES

l.

Total Income (Part lI, Question l TOTAL):

2. Unspent Income from Previous Year (Part IV, Question 5 from Last Year's Report):
3. Add lines l and 2 together to calculate this year's TOTAL INCOME:
4.
5

Total Expense (Part III, Question l TOTAL):

. Subtract line 4 from line 3.

If.` amount is positive, enter it here to show UNSPENT lNCOl\/IE, otherwise enter $0:
Subtract line 4 from line 3.

If amount is negative, enter it here to show PRlNCIPAL SPENT, otherwise enter $O:
ls line 6, PRINC.IPAL SPENT, greater than $0?

|:|Yes
|:|No

lt" yes, was a court order obtained?
|:Yes - Date of Court Order:
:|No - Explain why court approval was not obtained:

 

 

 

PART V. ASSETS

l.
2.

 

What was the value of the assets reported on the lnventory?

List any additional assets received during the Report Period (for example: gifts, inheritance, burial account,

lawsuit recovery, etc.)

TOTAL 0

F`orm G~OZ Ef`fective July l, 2018

3- Where are _a__ll the assets deposited or held at the end of the Report Period?

 

L-isi:_